Appeal by the defendant from a judgment of the County Court, Westchester County (Lament, J.), rendered December 11, 1981, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although defense counsel never requested a justification charge and did not except when none was given, the defendant argues that he is entitled to a reversal in the interest of justice because there was failure to so charge. We disagree.
Even when the evidence is viewed in a light most favorable to the defendant, as is required whenever a claim is made that the trial court should have instructed the jury on the defense of justification (see, People v Padgett, 60 NY2d 142, 144-145; People v Watts, 57 NY2d 299, 301), it is clear that the jury would be engaging in sheer speculation if it were asked to draw the inference that the defendant was acting either in self-defense or defense of the victim of the shooting (see, People v Walters, 112 AD2d 390). Brown, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.